
	

114 HR 1604 IH: Veterans’ Mental Health Care Access Act
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1604
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. MacArthur (for himself and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to expand the eligibility of
			 veterans to receive mental health care at non-Department of Veterans
			 Affairs facilities.
	
	
 1.Short titleThis Act may be cited as the Veterans’ Mental Health Care Access Act. 2.FindingsCongress finds the following:
 (1)There is a widely recognized crisis of post-traumatic stress disorder and other service-related mental health disorders among veterans.
 (2)Every day on average in the United States, 22 veterans commit suicide. (3)Of those 22 veterans, 17 never pursued mental health care from a facility of the Department of Veterans Affairs.
 (4)Veterans need to be able to immediately access mental health care from any provider within or outside of the Department of Veterans Affairs.
 3.Provision of mental health care under Veterans Choice ProgramSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking or; (2)in subparagraph (D), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E)notwithstanding paragraph (1)(A), seeks mental health care at an entity described in clause (i) or (ii) of subsection (a)(1)(B), regardless of—
 (i)the date on which the veteran enrolled in the patient enrollment system of the Department under section 1705 of title 38, United States Code;
 (ii)whether the veteran has attempted to schedule an appointment for the receipt of such care at a facility of the Department; or
 (iii)the location of the residence of the veteran..  